Citation Nr: 0202716	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  95-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma.

2.  Entitlement to an evaluation in excess of 10 percent for 
septal deviation.  

3.  Entitlement to an evaluation in excess of 10 percent for 
narrowing of the right tibial femoral joint.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for narrowing of the left tibial femoral joint.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1989 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1995, and May 2001, rating 
decisions by the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

In January 1996, in conjunction with this claim, the veteran 
testified at a personal hearing before the Board.  A 
transcript of that hearing is of record.  

This case was previously before the Board in October 1998, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.

Subsequent to the last remand, and as indicated in the rating 
decision dated in May 2001, the RO recharacterized, in part, 
the disabilities on appeal.  The issues now on appeal are as 
reflected on the title page of this decision.  

The United States Court of Appeals for Veterans Claims 
(Court) in AB v. Brown, 6 Vet. App. 35, 39 (1993) held that 
on a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulations.  The Court also stated that 
it follows that such a claim remains in controversy "where 
less than the maximum available benefits is awarded."  Id. at 
38.  Accordingly, while some of the issues noted in the 
Board's October 1998 remand have been granted or assigned a 
compensable disability rating, these claims have not been 
given the maximum available benefit.  Therefore, the Board 
must address each issue as indicated on the title page of the 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained. 

2.  Bronchial asthma is currently manifested by complaints of 
daily asthma attacks which are controlled with medication by 
inhalers, and subjective complaints of dyspnea on exertion, 
and no complaints of wheezing; and with FEV-1 of 89 percent, 
FVC of 100 percent, and a ratio of FEV-1 to FVC of 75 
percent.  

3.  Septal deviation is currently manifested by no objective 
evidence of polyps, but with greater than 60 to 70 percent 
obstruction of left nasal passage, indicating marked 
interference with breathing space, and no moderate crusting 
or ozena atrophic changes.  

4.  Right knee residuals are manifested by narrowing of 
tibial femoral joint, with range of motion of -3 degrees of 
extension to 102 degrees of flexion; with no instability or 
arthritis, and subjective complaints of pain with use.

5.  Left knee residuals are manifested by narrowing of the 
tibial femoral joint, with range of motion of -3 degrees of 
extension to 112 degrees of flexion; with no instability or 
arthritis, and subjective complaints of pain with use.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to 
October 7, 1996), 38 C.F.R. § 4.96, Diagnostic Code 
6602 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for septal deviation are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.97, Diagnostic Code 6501 (effective prior to 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Codes, 6502, 
6522, (2001). 

3.  The criteria for an evaluation in excess of 10 percent 
for narrowing of the left tibial femoral joint are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261 
(2001).

4.  The criteria for an evaluation in excess of 10 percent 
for narrowing of the right tibial femoral joint are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475,  114 Stat. 2096 (2000).  This law redefines the 
obligations of  VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Although the RO did not issue a specific letter of inquiry 
regarding whether any additional notification or development 
action was required under the VCAA, the failure to do so was 
not prejudicial to the veteran.  Indeed, there is no evidence 
that such failure had any adverse impact on the decision.  
Therefore, the failure to specifically consider the VCAA does 
not, in this case, preclude the Board from issuing a decision 
on the merits of these claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
in VA Summary of Precedent Opinions of the General Counsel, 
57 Fed. Reg. 49743, 49747 (November 3, 1992)).  

Rather, VA has secured all medical records that the veteran 
has indicated are pertinent to her claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard, accordingly, has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475,  § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A(b) and (c)).  

In addition, the veteran has been advised of the evidence 
that would be necessary for her to substantiate her claim, by 
means of the statement of the case and supplemental 
statements of the case, that were issued during the appellate 
process.  The veteran testified at a personal hearing in 
January 1996, and, pursuant to the Board's October 1998 
remand, the veteran underwent several VA examinations for her 
service-connected disabilities.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  

Accordingly, the requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
veteran's claim, are considered to have been satisfied.
II.  Legal Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2001).

Where the minimum schedular evaluation requires residuals and 
the Rating Schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that compensation for service-connected injury is 
limited to those claims which show present disability.  The 
Court held that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance.  Id.  However, the Court determined that the 
above rule is inapplicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran has appealed the disability ratings 
initially assigned with the grants of service connection in 
January 1995.  Because she has appealed the initial ratings, 
the Board must consider the applicability of staged ratings 
covering the time period in which her claim and appeal have 
been pending.  Id. 

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, supra, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue, except as outlined below.  


A.  Bronchial Asthma

Service medical records reflect that the veteran was treated 
in service for respiratory complaints including asthma and 
shortness of breath.  She was given a permanent physical 
profile for the asthma condition.  Among other conditions, 
the Medical Evaluation Board (MEB) proceedings in April 1994 
show that the veteran had bronchial asthma of moderate 
clinical severity, and mild obstructive airway disease.  

VA examination in December 1994 revealed that the veteran had 
asthma, and frequent respiratory tract infections.

In a January 1995 rating decision, the RO granted service 
connection for bronchial asthma, and included in the 
classification of the disability, "obstructive airway 
disease, bronchitis, pneumonia, diagnosed as asthma, and 
frequent tract infections."  The disability was rated 30 
percent, effective from the date of the veteran's separation 
from service.  The veteran has appealed the initial 
30 percent rating for bronchial asthma.  

The rating schedule for determining the disability 
evaluations for asthma were revised, effective October 7, 
1996, subsequent to the veteran's filing her claim for an 
increased rating for this disability.  The Court has held 
that, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v Derwinski, 1 
Vet. App. 308 (1991).

Under the prior version of Diagnostic Code 6602, a 30 percent 
rating was provided where there was moderate bronchial 
asthma, characterized by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
provided where there was severe bronchial asthma, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor.  In a notation following this Diagnostic 
Code, it is indicated that in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.

The revised diagnostic criteria rates bronchial asthma based 
on results of pulmonary function tests, the required 
treatment, and the frequency and severity of asthmatic 
attacks.  A 30 percent rating is assigned where forced 
expiratory volume in one second (FEV-1) is in the range from 
56 to 70 percent of predicted value, or; the ratio of FEV-1 
to forced vital capacity (FVC) is in the range from 56 
through 70 percent, or; there is the need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalation anti-inflammatory medication.  A 60 percent 
evaluation is assigned where forced expiratory volume in one 
second (FEV-1) is in the range from 40 to 55 percent of 
predicted value, or; the ratio of FEV-1 to forced vital 
capacity (FVC) is in the range from 40 through 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or: intermittent (at least  three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating is assigned for pronounced bronchial 
asthma where FEV-1 is less that 40 percent of predicted 
value, or; the ratio of FEV-1 to FVC is less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; which requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2001).

At her personal hearing in January 1996, the veteran 
testified that she had difficulty breathing, with a tendency 
to often get respiratory infections with a lot of congestion, 
shortness of breath, and wheezing.  She indicated that she 
had had an asthma attack the night before, and that she used 
a nebulizer that she had at home, given to her by the Army, 
for asthma attacks.  The wheezing was worse when she had a 
cold.  Her participation in sports activities was limited by 
the asthma condition.  She also felt that she was unable to 
work in several jobs that she had taken because of the 
condition.  Namely, she had to terminate employment in a 
warehouse because the dust caused her to have breathing 
problems; she left positions as an air conditioning 
technician and a refrigeration technician because she had 
difficulty breathing when she had to work indoors and 
outdoors; and she was currently working as an apartment 
maintenance person, and had already missed time due to her 
asthma condition.  

The veteran underwent a VA respiratory examination for 
compensation and pension purposes in March 2000.  The claims 
folder was reviewed by the examiner.  At that time, the 
veteran complained of dyspnea on exertion, on walking half a 
block or even one flight of stairs.  She denied any wheezing 
at that time; however, she complained of nocturnal wheezing 
three or four times a week.  The veteran also reported having 
postnasal drip.  She denied orthopnea.  She had an occasional 
cough with a small amount of phlegm.  She denied any 
hemoptysis or chest pain.  She had never been intubated for 
asthma.  She indicated that she went to the emergency room 3 
or 4 times per year.  The veteran's current medications were 
listed, and presumably included medication for asthma.  

Physical examination revealed respirations of 20, and oxygen 
on room air was 99 percent.  There was no pharyngeal exudate.  
There was no evidence of thrush, and no nasal polyps.  The 
lungs were clear to auscultation, and heart sounds were 
normal.  On corresponding pulmonary function testing (PFT) in 
March 2000, FEV-1 was 89 percent of predicted prior to 
bronchodilator use, and FVC was 100 percent predicted.  The 
ratio of FEV-1 to FVC was 75 percent.  The examiner noted 
that there was no significant bronchodilator response.  The 
impression was mild obstructive defect with no significant 
bronchodilator response.  However, therapeutic response could 
not be excluded.  The diffusion capacity was mildly reduced.  
The examiner noted that the last chest x-ray, from July 1999, 
showed normal heart size with evidence of chronic bronchitis.  

The diagnoses after physical examination were bronchial 
asthma of moderate persistent severity; and mild obstructive 
defect as per pulmonary function tests; with a note that the 
veteran was being followed by her primary care physician for 
the treatment of asthma.  

Treatment records received from Dr. T., the veteran's primary 
care physician, for the period of June 1997 to December 1998, 
were negative for any complaint or treatment for asthma; 
other than a notation, by history, of childhood asthma.  

After reviewing the evidence, the Board concludes that, under 
both the old and revised rating criteria, the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for asthma. 

Under the old criteria, the clinical evidence of record 
reflects that the veteran has asthmatic attacks separated by 
only 10 to 14 day intervals with moderate dyspnea on exertion 
between attacks.  The clinical evidence does not show that 
the veteran has frequent attacks of asthma, one or more 
weekly, marked by dyspnea on exertion between attacks with 
only temporary relief by medication, and more than light 
manual labor precluded.  Rather, the veteran's disability 
from asthma is manifested by complaints of daily asthma 
attacks which are controlled with medication by inhalers, 
with subjective complaints of dyspnea on exertion, with no 
complaints of wheezing upon the last VA examination in March 
2000.  

Under the revised criteria, the clinical evidence of record 
does not show that she needs at least monthly treatment by a 
physician for required care of exacerbations, or that she 
requires intermittent (at least 3 times per year) systemic 
oral or parenteral corticosteroids.  Additionally, her March 
2000 pulmonary function test results did not fall within the 
range that would support the assignment of a higher rating.  
The Board notes that daily inhaler/bronchodilator use is 
considered under the 30 percent evaluation.  

Therefore, the veteran's disability from bronchial asthma, as 
discussed above, does not approximate the criteria for the 
next higher evaluation under either the old or revised 
criteria.  38 C.F.R. § 4.7.  Based on the record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's 
bronchial asthma.  As such, the benefit of the doubt doctrine 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board 
concludes that the criteria for a schedular rating in excess 
of 30 percent have not been met.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular  
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2001).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related  factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

In that regard, the schedular evaluations in this case are 
not inadequate.  Higher schedular evaluations are assignable 
for bronchial asthma, but the medical evidence reflects that 
the required manifestations are not present in this case.  
Also, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for her 
bronchial asthma.  Nor is it shown that her disability from 
bronchial asthma, by itself, presents such an unusual 
disability picture or otherwise so markedly interferes with 
her employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.



B.  Septal Deviation

Service medical records reflect that x-rays taken in service 
were suggestive of sinusitis involving the left maxillary 
sinus.  In June 1993, the veteran underwent septorhinoplasty.  
In February 1994, the veteran was hospitalized for removal of 
the left concha bullosa with septoplasty revision.  MEB 
proceedings prior to discharge revealed that the veteran had 
left septal deviation, and left concha bullosa, status post 
septoplasty, and reduction of the midline turbinate.  

At VA examination in December 1994, one of the diagnoses 
included septal deviation.  

In a January 1995 rating decision, the RO granted service 
connection for chronic sinusitis, with left septal deviation, 
rhinitis, and enlarged left concha bullosa, diagnosed as 
septal deviation.  A zero percent rating was assigned.  

The veteran disagreed with the noncompensable rating and 
perfected this appeal.  In her April 1995 notice of 
disagreement, the veteran said that she still had problems 
with sinusitis.  At her personal hearing in January 1996, she 
essentially testified to the same.  The veteran stated that 
she had sinus headaches, sinus infections and congestion in 
her head.  

Pursuant to the Board's October 1998 remand, the veteran was 
seen by a specialist regarding her septal deviation symptoms.

In February 2000, private physician, Dr. B., assessed the 
veteran for nasal obstruction.  He reported her inservice 
history of corrective septorhinoplasties, and noted that the 
veteran continued to have problems with nasal obstruction, 
particularly on the left side.  Her history of asthma was 
also noted.  

Basically, the veteran reported that her problem was with 
fixed obstruction breathing through the left side of her 
nose.  She reported that she was no longer bothered by 
chronic or active sinus disease, but that in the past she had 
had some sinusitis.  There was no current history for chronic 
sinusitis.  Physical examination revealed that the veteran 
had a deviated nasal septum, anteriorly, with a large bowing 
of the septum into the left nostril; which reduced the 
opening on that side by 60 to 70 percent.  On the opposite, 
right side she had a compensatory enlargement of the nasal 
cavity due to the septal deflection to the left side.  The 
physician noted that x-rays in his office indicated no 
sinusitis, and that the veteran had a computerized tomography 
scan which showed cleared sinuses in the past.  

The impression was that the veteran had a deviated nasal 
septum causing some nasal obstruction on the left side; which 
principally caused her nasal obstruction and may have 
predisposed her to sinusitis, nose bleeds, and some degree of 
exercise intolerance.  The physician said that the condition 
was perfectly correctable surgically with a septoplasty, and 
that the septoplasty should offer her high success rate for 
improving the airway.  

At the VA respiratory examination in March 2000, again, the 
examiner noted that there were no nasal polyps.  Remaining VA 
outpatient treatment records are silent for information about 
this disability.  

By way of a May 2001 rating decision, the RO granted an 
increased rating, from zero to 10 percent, for septal 
deviation; previously classified as chronic sinusitis and 
septal deviation.  The 10 percent rating was made effective 
back to the day after service separation in June 1994.  

During the course of this appeal, substantive changes were 
made to the schedular criteria for evaluating diseases of the 
nose and throat, including rhinitis and deflection of the 
nasal septum, effective October 7, 1996.  See 61 Fed. Reg. 
46720 (1996).  Again, the veteran is therefore entitled to 
application of the more favorable criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The disorder was previously rated under the criteria of 
Diagnostic Code 6501 for rhinitis.  Prior to the October 1996 
change, rhinitis warranted a 10 percent evaluation if it 
resulted in definite atrophy of the intranasal structure and 
moderate secretion.  A 30 percent evaluation was warranted 
for moderate crusting and ozena, atrophic changes.  The 
October 1996 regulatory change deleted Diagnostic Code 6501 
and added Diagnostic Code 6522 for allergic rhinitis.  Under 
Diagnostic Code 6522 now in effect, a 10 percent rating is 
warranted when there are no polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted when there are polyps.

The veteran's disorder is currently rated under Diagnostic 
Code 6502, for deflection or deviation of the nasal septum.  
The version of Diagnostic Code 6502 in effect prior to 
October 7, 1996, provided for a noncompensable evaluation for 
traumatic deflection of the nasal septum with slight 
symptoms.  A 10 percent rating was provided for marked 
interference with breathing space.  This was the highest 
available rating under Diagnostic Code 6502.  Under the 
current version of Diagnostic Code 6502, the criteria have 
been changed, but the highest available evaluation is still 
10 percent.  

The regulations in effect prior to October 1996 are more 
favorable to the veteran, to the extent that a more 
subjective standard, of marked interference with breathing 
space, need only be shown in order for a compensable 
evaluation to be established.  However, in this instance, 
given the recent grant of a 10 percent rating effective back 
to the date of service connection, there is no benefit to the 
veteran in considering the provisions of either the old or 
the new version of Diagnostic Code 6502 as the current 10 
percent is the highest rating available.  38 C.F.R. § 4.97; 
Diagnostic Code 6502 (2001); see also Fenderson, 12 Vet. App. 
at 119.  The RO's change in diagnostic criteria, from what 
would now be Diagnostic Code 6522, for allergic rhinitis, to 
Diagnostic Code 6502, is acceptable because the evidence of 
record no longer shows that the veteran has sinusitis, or 
other symptomatology ratable by analogy to allergic rhinitis.  
See generally Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (in selecting a diagnostic code the Board must explain 
any inconsistencies with previously applied diagnostic 
codes).

More specifically, the evidence of record, as set forth 
above, does not show that the veteran has nasal polyps or 
other symptoms, such as moderate crusting and ozena, and 
atrophic changes, that would warrant a higher evaluation 
under any of the revised rating criteria.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2001).  Therefore, an evaluation in 
excess of 10 percent for the veteran's septal deviation 
disability is not warranted.  

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  


C.  Orthopedic Disorders

The procedural history regarding the veteran's bilateral knee 
disabilities reveals the following, in pertinent part.  By 
way of a January 1995 rating decision, service connection for 
the right knee disability was granted.  The right knee 
disability was classified as right knee pain and evaluated 
under Diagnostic Code 5257 for instability of the knee.  A 
zero percent evaluation was assigned.  Service connection for 
disability of the left knee was denied, but, service 
connection was established for hypertrophy ossification, 
bilateral tibial femoral joint, and a zero percent rating was 
assigned under diagnostic code 5262.  These grants were based 
upon inservice and post-service findings of knee pathology.  

By way of a May 2001 rating decision, evaluation of right 
knee pain, rated at zero percent under Diagnostic Code 5257, 
was discontinued effective June 24, 1994.  Evaluation of the 
tibial femoral joint, bilaterally, rated at zero percent 
under Diagnostic Code 5262, was also discontinued effective 
June 24, 1994.  The reason for the change was that it was 
deemed improper under 38 C.F.R. § 4.14 to evaluate one 
disability under two or more diagnostic codes.  Since both of 
the claimed conditions involved of the knee joint, the right 
and left knee joints were given separate ratings, combined 
with other claimed knee conditions, and separate 10 percent 
rating evaluations were assigned for each knee disability.  
Now each disability is evaluated as narrowing of the tibial 
femoral joint, left, and narrowing of the tibial femoral 
joint, right, with pain and slight loss of motion.  See 
generally Pernorio v. Derwinski, supra.  

It is also noted that many of the veteran's medical records 
pertain to bilateral leg and other pain, now known to be 
neuropathic.  In that regard, by way of the May 2001 rating 
decision, service connection for peripheral polyneuropathy 
was established as being related to the veteran's Gulf War 
service.  Otherwise, the factual background regarding the 
bilateral knee claims reveals the following, in pertinent 
part.  

The veteran was hospitalized at VA in September 1994 for 
exostosis of the right tibia.  At VA examination for the 
joints in December 1994, the veteran complained of pain just 
below the left knee joint.  X-rays of the right and left knee 
were normal.  
Physical examination of the left knee was also normal, 
showing that there was no swelling over the knee joint.  Just 
below the knee joint, over the tibia femoral joint, there was 
a bony hypertrophy present.  It was tender with firm 
pressure.  There was no deformity, and there was no other 
impairment of the left knee; including no subluxation or 
lateral instability.  There was no loose motion, malunion or 
nonunion.  There was full range of motion of the left knee 
joint, from zero degrees of extension to 140 degrees of 
flexion.  The examination diagnosis included hypertrophic 
ossification, bilateral tibial femoral joint.  

Physical examination of the right knee revealed that there 
was no joint swelling, and no deformity.  There were no knee 
impairments, such as subluxation or lateral instability.  
There was no loose motion, nonunion or malunion.  There was 
diffused tenderness with palpation over the joint and the 
lateral joint line.  The right knee showed full range of 
motion, from zero degrees of extension to 140 degrees of 
flexion.  There was a bony deformity noted over the tibial 
femoral joint, and hypertrophy in that area.  There was 
tenderness with palpation over the area of hypertrophy.  The 
diagnosis was right knee pain.  

At her personal hearing in January 1996, the veteran 
testified that she had constant pain and stiffness in her 
right knee, with swelling.  She essentially testified that 
she had the same problems with her left knee.  The veteran 
described her bilateral lower leg disability and indicated 
that she had pain up and down the front of both legs.  She 
applied topical creams, used heating pads, and took hot baths 
to relieve the pain.  She also took prescribed pain 
medication for the pain.  

At VA examination for the joints in December 1999, physical 
examination of the knees revealed there was flexion of 135 
degrees, and extension of zero degrees, bilaterally.  On full 
extension of the right knee, the veteran expressed pain and 
that there was a pulling sensation in that knee.  Prolonged 
standing and walking were painful.  There was mild tenderness 
over the right knee in the medial and lateral aspects.  The 
examiner noted that the veteran walked independently with a 
mild limp to the right.  Both knees were stable.  
Corresponding x-rays of the knees, done in October 1999, 
revealed osteochondrosis of the right tibial tubercle.  The 
examination diagnoses were arthralgia of the right knee, 
secondary to the osteochondrosis of the tibial tubercle, and 
arthralgia of the left knee with normal x-ray findings.

At VA examination for the joints in April 2001, the veteran 
complained of pain, weakness, stiffness, swelling, giving 
way, instability, fatigability and lack of endurance (of the 
knees).  She denied redness and locking, or subluxation.  
Physical examination revealed that there was no objective 
evidence of painful motion, edema, effusion, instability, or 
weakness, according to the examiner.  There was some 
tenderness and guarding of movement.  The veteran's gait was 
normal, and there was no unusual shoe wear pattern.  Range of 
motion of the knees 
 revealed -3 degrees of extension to 102 degrees of flexion 
on the right, and -3 degrees of extension to 112 degrees of 
flexion on the left; and that stability was good.  The 
examination diagnosis was arthralgia of both knees with loss 
of function due to pain.  Corresponding x-rays, taken in 
February 2001, showed no bone or joint abnormalities of both 
tibia and fibula, except for an ossification noted at the 
right tibial tuberosity.  The impression was that the knees 
were within normal limits.  A separate x-ray of the left 
femur showed no bone or joint abnormalities, and the 
impression was within normal limits.  

The Board has reviewed the evidence pertinent to the 
veteran's claims for increased evaluations for the now 
separately rated service-connected knee disabilities.  In 
addition to the general law and regulations provided for 
above, the following rating criteria are specific to the 
veteran's bilateral narrowing of the tibial femoral joint.  

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 for limitation of extension of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a.

The normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II. 

Degenerative arthritis is to be rated based on limitation of 
motion.  According to Diagnostic Code 5003, a 10 percent 
rating applies for X-ray evidence of arthritis in a major 
joint that is non-compensable based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's knee disabilities are rated under Diagnostic 
Codes 5003-5260, and 5261, for limitation of motion.  A 
disability rating in excess of 10 percent based on limitation 
of motion requires that flexion of the knee be limited to 30 
degrees or that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261.  
The evidence shows that the range of motion of the veteran's 
right knee is -3 degrees of extension to 102 degrees of 
flexion; and range of motion of the left knee is -3 degrees 
of extension to 112 degrees of flexion.  Therefore, bilateral 
range of motion, including any limitation of motion due to 
pain, is not limited to 30 degrees of flexion or 15 degrees 
of extension, and an increased rating based upon limitation 
of motion is not warranted.  Nor does the application of the 
provisions of Diagnostic Code 5003 result in a higher 
disability rating.  See Hicks v. Brown, 8 Vet. App. 417 
(1995).

Even with consideration of complaints of pain, and ensuing 
functional limitation, the veteran can flex and extend her 
knees beyond the ranges contemplated for an evaluation in 
excess of 10 percent.  DeLuca, 8 Vet. App. at 202.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 10 percent, based on limitation of motion, have 
not been met since the initiation of that rating for both the 
right and left knee disabilities.  Fenderson, 12 Vet. App. at 
119. 

Entitlement to a disability rating in excess of 10 percent 
based on instability of the knees, under Diagnostic Code 5257 
for subluxation and instability of the knee, requires 
evidence showing that the instability is moderate.  The VA 
examinations, including the most recent examination in April 
2001, do not reveal instability of either knee.  Although the 
veteran claims that her knees give out, her assertions are 
not supported by the objective medical evidence, which shows 
that the knees are stable.  The Board finds, therefore, that 
entitlement to a disability rating in excess of 10 percent 
based on instability is not shown. 

For the record it is noted that VA's General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  The General Counsel subsequently clarified 
that opinion and held that in order to merit separate 
evaluations under Diagnostic Codes 5003 and 5257, the 
disability must meet the criteria for the minimum evaluation 
under both Diagnostic Codes 5257 and 5003.  VAOPGCPREC 9-98.  
Nonetheless, in this case, separate ratings are not warranted 
because neither arthritis nor instability of either knee has 
been objectively shown.  

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  The consideration of an increased rating based on 
the provisions of 38 C.F.R. § 4.59 is not warranted, since 
arthritis is not shown and the veteran is in receipt of the 
minimum compensable evaluation for limitation of motion of 
the knees.  That is, the evidence reveals that the veteran's 
narrowing of the tibial femoral joint, on the left and right, 
is manifested by pain and slight loss of motion, with no 
arthritic changes, and no instability.  Basically, the 
bilateral knee disabilities are manifested by pain and 
limited endurance of the joint.  A disability rating in 
excess of the minimum compensable rating for the joint, which 
is 10 percent, has been assigned for each knee.  

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to disability ratings in excess of 10 
percent for the narrowing of the left and right tibial 
femoral joints. 

The Board also finds no evidence of an exceptional disability 
picture in this case, as the veteran has not required 
hospitalization or frequent treatment for her knee 
disabilities.  Nor is it shown that these disabilities 
present such an unusual disability picture or otherwise so 
markedly interfere with her employment as to render 
impractical the application of regular schedular standards.  
Extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

An initial evaluation in excess of 30 percent for bronchial 
asthma with mild obstructive defect is denied. 

An evaluation in excess of 10 percent for septal deviation is 
denied.  

An evaluation in excess of 10 percent for narrowing of the 
right tibial femoral joint is denied.  

An initial evaluation in excess of 10 percent for narrowing 
of the left tibial femoral joint is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

